 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-01073-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                         ORDER DENYING MOTION FOR
                                                        RESPONSE AS MOOT AND DISMISSING
14   HUERTA, et al.,                                    ACTION WITHOUT PREJUDICE
15                      Defendants.                     (Doc. Nos. 15, 16)
16

17

18           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On August 28, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

23   U.S.C. § 1915(g) and that plaintiff be required to pay the filing fee in full to proceed with this

24   action. (Doc. No. 6.) Following the granting of an extension of time to do so, plaintiff filed his

25   objections on September 21, 2020. (Doc. No. 13.) On March 12, 2021, the undersigned issued

26   an order adopting the findings and recommendations in full and ordering plaintiff to pay the

27   $402.00 filing fee in full within thirty (30) days. (Doc. No. 15.) In that order, plaintiff was

28   /////
                                                       1
 1   warned that his failure to pay the filing fee within the specified time would result in dismissal of

 2   this action. (Id. at 3.)

 3           On March 24, 2021, plaintiff filed a motion for a response to Doc. Nos. 4, 6, and 10.

 4   (Doc. No. 16.) The motion is essentially a restatement of plaintiff’s previously filed objections to

 5   the magistrate judge’s findings and recommendations. (Id.) Based on a review of the motion and

 6   plaintiff’s continued insistence that he be permitted to proceed in forma pauperis, it is apparent

 7   that he does not intend to pay the filing fee, and the deadline for plaintiff to do so has expired. In

 8   addition, the court has already addressed all of the documents referenced in the motion.

 9           Because plaintiff has failed to obey the court’s orders and pay the appropriate filing fee,

10   this case cannot proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258,

11   1260–61 (9th Cir. 1992).

12           Accordingly,

13           1.      Plaintiff’s motion for response to Doc. Nos. 4, 6, 10 (Doc. No. 16) is denied as

14                   moot; and

15           2.      This action is dismissed without prejudice due to plaintiff’s failure to comply with

16                   the court’s orders and his failure to pay the filing fee.

17   IT IS SO ORDERED.
18
         Dated:     May 10, 2021
19                                                          UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
